DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims (1-5, 15, 17-19) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-) of U.S. Patent No. 11,295,153 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
With respect to claims (1, 11):
Instant Application
US Patent
1. A system comprising: a computer-readable storage medium storing executable instructions, and at least one processor in communication with the computer-readable storage medium, when executing the executable instructions, causing the system to implement a method, comprising: generating an image of a subject disposed on a board of a medical device, the image including position information of the subject, wherein the image is generated based on information collected by a plurality of pressure sensors arranged on the board; obtaining information associated with one or more organs of the subject; and determining, based on the image of the subject and the information associated with the one or more organs of the subject, a position of a region of interest (ROI), the ROI including at least one of the one or more organs of the subject.
1. A system comprising: a computer-readable storage medium storing executable instructions, and at least one processor in communication with the computer-readable storage medium, when executing the executable instructions, causing the system to implement a method, comprising: generating a first image of a subject disposed on a scanning board of an imaging device, the first image including position information of the subject; generating a second image of the subject, the second image including information associated with one or more organs of the subject, wherein the second image is generated based on information associated with thermal distribution of the subject; determining, based on the first image and the second image, a position of a region of interest (ROI), the ROI including at least one of the one or more organs of the subject; and operating the imaging device to scan a target portion of the subject including the ROI of the subject.
2. The system of claim 1, wherein the generating a first image of the subject comprises: receiving, from a plurality of pressure sensors disposed on the scanning board, a plurality of measurements associated with pressure generated by the subject; generating a body contour of the subject based on the plurality of measurements associated with pressure generated by the subject; and generating the first image of the subject based on the body contour of the subject.
11. A method implemented on a computing device having at least one processor, at least one computer-readable storage medium, and a communication port connected to a medical device, the method comprising: generating an image of a subject disposed on a board of a medical device, the image including position information of the subject, wherein the image is generated based on information collected by a plurality of pressure sensors arranged on the board; obtaining information associated with one or more organs of the subject; and determining, based on the image of the subject and the information associated with the one or more organs of the subject, a position of a region of interest (ROI), the ROI including at least one of the one or more organs of the subject.
10. (Previously Presented) A method implemented on a computing device having at least one processor, at least one computer-readable storage medium, and a communication port connected to an imaging device, the method comprising: generating a first image of a subject disposed on a scanning board of the imaging device, the first image including position information of the subject with respect to the imaging device; generating a second image of the subject, the second image including information associated with one or more organs of the subject, wherein the second image is generated based on information associated with thermal distribution of the subject; determining, based on the first image and the second image, a position of a region of interest (ROI) with respect to the imaging device, the ROI including at least one of the one or more organs of the subject; and operating the imaging device to scan a target portion of the subject including the ROI of the subject.
11. The method of claim 10, wherein the generating a first image of the subject comprises: receiving, from a plurality of pressure sensors disposed on the scanning board, a plurality of measurements associated with pressure generated by the subject; generating a body contour of the subject based on the plurality of measurements associated with pressure generated by the subject; and generating the first image of the subject based on the body contour of the subject.


The instant application differs from the US Patent based on the underlined portion.  However, the underlined portion is taught/suggested in the dependent claims.  Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this obvious variation into the US Patent, in the manner as claimed and as taught by the Instant application, for the benefit of optimizing the patient position system. (Claims 2-5, 7-10, 12-15, 17) have been analyzed and rejected w/r to claims (1-13).

With respect to claims (18):
It is clear that all the elements of the application claim (18) is to be found in patent claim (1) (as the application claim (18) fully encompasses patent claim (1)).  The difference between the application claim (18) and the patent claim (1) lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim (1) of the patent is in effect a “species” of the “generic” invention of the application claim (18).  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim (18) is anticipated by claim (1) of the patent, it is not patentably distinct from claim (1) of the patent. (Claim 19 has been analyzed and rejected w/r to claim 4.)

Claims (1-20) are rejected on the ground of nonstatutory double patenting as being unpatentable over claims (1-) of U.S. Patent No. 10,789,498 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons:
With respect to claims (1, 11):
Instant Application
US Patent
1. A system comprising: a computer-readable storage medium storing executable instructions, and at least one processor in communication with the computer-readable storage medium, when executing the executable instructions, causing the system to implement a method, comprising: generating an image of a subject disposed on a board of a medical device, the image including position information of the subject, wherein the image is generated based on information collected by a plurality of pressure sensors arranged on the board; obtaining information associated with one or more organs of the subject; and determining, based on the image of the subject and the information associated with the one or more organs of the subject, a position of a region of interest (ROI), the ROI including at least one of the one or more organs of the subject.
1. A system comprising: a non-transitory computer-readable storage medium storing executable instructions, and at least one processor in communication with the computer-readable storage medium, when executing the executable instructions, causing the system to implement a method, comprising: generating a first image of a subject disposed on a scanning board of an imaging device, the first image including position information of the subject; generating a second image of the subject, the second image including information associated with one or more organs of the subject; determining, based on the first image and the second image, a position of a region of interest (ROI), the ROI including at least one of the one or more organs of the subject; and operating the imaging device to scan a target portion of the subject including the ROI of the subject.
2. The system of claim 1, wherein the generating a first image of the subject comprises: receiving, from a plurality of pressure sensors disposed on the scanning board, a plurality of measurements associated with pressure generated by the subject; generating a body contour of the subject based on the plurality of measurements associated with pressure generated by the subject; and generating the first image of the subject based on the body contour of the subject.
11. A method implemented on a computing device having at least one processor, at least one computer-readable storage medium, and a communication port connected to a medical device, the method comprising: generating an image of a subject disposed on a board of a medical device, the image including position information of the subject, wherein the image is generated based on information collected by a plurality of pressure sensors arranged on the board; obtaining information associated with one or more organs of the subject; and determining, based on the image of the subject and the information associated with the one or more organs of the subject, a position of a region of interest (ROI), the ROI including at least one of the one or more organs of the subject.
10. A method implemented on a computing device having at least one processor, at least one non-transitory computer-readable storage medium, and a communication port connected to an imaging device, the method comprising: generating a first image of a subject disposed on a scanning board of the imaging device, the first image including position information of the subject with respect to the imaging device;   generating a second image of the subject, the second image including information associated with one or more organs of the subject; determining, based on the first image and the second image, a position of a region of interest (ROI) with respect to the imaging device, the ROI including at least one of the one or more organs of the subject; and operating the imaging device to scan a target portion of the subject including the ROI of the subject.
11. The method of claim 10, wherein the generating a first image of the subject comprises: receiving, from a plurality of pressure sensors disposed on the scanning board, a plurality of measurements associated with pressure generated by the subject; generating a body contour of the subject based on the plurality of measurements associated with pressure generated by the subject; and generating the first image of the subject based on the body contour of the subject.


The instant application differs from the US Patent based on the underlined portion.  However, the underlined portion is taught/suggested in the dependent claims.  Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this obvious variation into the US Patent, in the manner as claimed and as taught by the Instant application, for the benefit of optimizing the patient position system. (Claims 2-10, 12-17) have been analyzed and rejected w/r to claims (1-18).

With respect to claims (18):
It is clear that all the elements of the application claim (18) is to be found in patent claim (1) (as the application claim (18) fully encompasses patent claim (1)).  The difference between the application claim (18) and the patent claim (1) lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim (1) of the patent is in effect a “species” of the “generic” invention of the application claim (18).  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since application claim (18) is anticipated by claim (1) of the patent, it is not patentably distinct from claim (1) of the patent. (Claims (19-20) have been analyzed and rejected w/r to claims 4-5)

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) (18, 20) are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McCarthy et al. (hereinafter McCarthy)(US Publication 2017/0086758 A1)
Re claim 18, McCarthy discloses a system comprising: a computer-readable storage medium storing executable instructions, and at least one processor in communication with the computer-readable storage medium (See fig. 1), when executing the executable instructions, causing the system to implement a method, comprising: obtaining position information of a subject disposed on a board of a medical device (See fig. 3: 310; ¶ 15, 34-36 where it teaches the position of the center of this shape (patient shape) may by provided; during the scout scan, the position sensor may sense the distance from the detector and/or the source to the patient.); generating an image of the subject, the image including information associated with one or more organs of the subject (See fig. 3: 315; ¶ 33, 37 where it teaches reconstructing one or more images from the acquired scout scan data to determine the location of the ROI within the subject; the ROI data may comprise a specified organ or anatomy or region to be imaged.); and determining, based on the position information of the subject and the image of the subject, a position of a region of interest (ROI), the ROI including at least one of the one or more organs of the subject. (See fig. 3: 315; ¶ 33, 37 where it teaches reconstructing one or more images from the acquired scout scan data to determine the location of the ROI within the subject; the ROI data may comprise a specified organ or anatomy or region to be imaged.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over McCarthy et al. (hereinafter McCarthy)(US Publication 2017/0086758 A1)
Re claim 20, McCarthy fails to explicitly teach wherein the generating an image of the subject comprises: acquiring physiological data related to the subject; and generating, based on the physiological data and anatomical information associated with organs of the subject, the image of the subject. 
However, the reference of McCarthy does suggest wherein the generating an image of the subject comprises: acquiring physiological data related to the subject; and generating, based on the physiological data and anatomical information associated with organs of the subject, the image of the subject. (See ¶ 15, 39)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of McCarthy, in the manner as claimed, for the benefit of calculating the BMI. 
Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        December 1, 2022